UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-1960



MILDRED BIH NGANG,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A96-289-589)


Submitted:   March 27, 2006                 Decided:   April 21, 2006


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Patrick G. Tzeuton, Silver Spring, Maryland, for Petitioner. Peter
D. Keisler, Assistant Attorney General, M. Jocelyn Lopez Wright,
Assistant Director, Kristin K. Edison, OFFICE OF IMMIGRATION
LITIGATION, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mildred Bih Ngang, a native and citizen of Cameroon,

seeks review of an order of the Board of Immigration Appeals

(Board) denying her motion to reopen removal proceedings.   We have

reviewed the administrative record and conclude that the Board did

not abuse its discretion in denying Ngang’s motion.   See 8 C.F.R.

§ 1003.2(a), (c) (2005).

          We accordingly deny the petition for review. We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -